Title: Enclosure: Minutes of the Committee for Supervising Expenditures, 17–18 August 1756
From: Committee for Supervising Expenditures
To: 



At a Committee held. August 14. 17; & 18. 1756Col. Washingtons Accounts were examined
The Article of £50 stolen from Cap. Peachy referred to the Assembly

               
                  3.
                  19.
                  
                  due from G. Hedgman to be got from him
               
               
                  6.
                  10.
                  
                  paid to Jenkins to be got back
               
               
                  11.
                  18.
                  8.
                  due from Francis Triplett to be stop’d out of his Pay
               
               
                  5.
                  7.
                  6
                  paid by N. Smith to Carlyle & Dalton to be got from them
               
               
                  6.
                  15.
                  
                  due from Geo. Gordon to be stop’d out of his pay
               
               
               
                  10.
                  13.
                  
                  due from Henry Harrison
                  same
               
               
                  219.
                  3.
                  8
                  due from Geo. Mercer
                  same
               
               
                  12.
                  18.
                  
                  due from Joseph Stevens
                  same
               
               
                  6.
                  
                  
                  due from Bryan Fairfax
                  same
               
               
                  24.
                  14.
                  
                  due from John Ashby
                  same
               
            
Patric Flougherty to be allowed a reasonable price for his Horse if really killed.
The stoppage of 2d. ⅌ day for Clothing and 2d. ⅌ Month to the Surgeon to cease.
The Surgeons pay to be augmented to 10/ ⅌ Day.
The Surgeon to be paid £50. to reimburse his extraordinary Expence for Medecines & to recruit his Chest.
Col. Washington is desired to hire a House at Winchester for an Hospital for the Sick and to purchase Necessarys for them

               
                  To pay Chris. Gists balance of
                  £95.
                  3.
                  5
               
               
                  Lieut. Baker
                  20.
                  
                  
               
               
                  Ensign Fleming
                  10.
                  
                  
               
               
                  Doc. Shepherd
                  5.
                  
                  
               
               
                  Cap. McKenzie
                  1.
                  2.
                  6
               
               
                  Edward Snikers
                  4.
                  14.
                  3
               
            
Also to pay Ferry Keepers such Allowances as he thinks reasonable.
